PER CURIAM.
Wife appeals from a final judgment of dissolution alleging multiple error on the part of the trial court.
We find no abuse of discretion on any issue except for the court’s failure to reserve jurisdiction to award further rehabilitative alimony. In that respect, the judgment below is reversed with directions to reserve jurisdiction to make such further order as may be justified at the conclusion of the rehabilitative period. Mumm v. Mumm, 353 So.2d 134 (Fla. 3d DCA 1977); Hyatt v. Hyatt, 315 So.2d 11 (Fla. 3d DCA 1975).
Affirmed in part; reversed in part. Remanded with directions.